PER CURIAM.
We have previously dismissed petitions for writ of certiorari challenging nonfinal orders that denied claims of sovereign immunity, pursuant to section 768.28, Florida Statutes. See Dep’t of Educ. v. Roe, 679 So.2d 756 (Fla.1996); Brown v. McKinnon, 964 So.2d 173 (Fla. 3d DCA 2007), rev. denied, 980 So.2d 488 (Fla.2008). Accordingly, the instant petition likewise is hereby dismissed.
However, we note that the supreme court has accepted jurisdiction of Keck v. Eminisor, 46 So.3d 1065 (Fla. 1st DCA), rev. granted, 54 So.3d 973 (Fla.2010), in which the First District certified the following as a question of great public importance:
*1025Whether review of the denial of a motion for summary judgment, based on a claim of individual immunity under section 768.28(9)(a) without implicating the discretionary functions of public officials, should await the entry of a final judgment in the trial court?
Id. at 1068.
This case involves the denial of a motion for summary judgment based on a corporation’s claim of immunity as an agent of the State Department of Transportation, under section 768.28(9)(a) and (10)(e). Accordingly, we certify the following question:
Whether review of the denial of a motion for summary judgment, based on a claim of immunity as an agent of the state under section 768.28(9)(a) & 10(e), without implicating the discretionary functions of public officials, should await the entry of a final judgment in the trial court?

Dismissed; question certified.

MAY, C.J., TAYLOR and CONNER, JJ., concur.